Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-28-2020 under new application, which have been placed of record in the file. Claims 1-20 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-30-2020, and 12-10-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DING HONG et al.(CN 108509093 A IDS) in view of LIU GUIQI et al. (CN107704124A IDS).

Regarding Claim 1, DING HONG et al.(CN 108509093 A IDS) discloses a touch display panel (please see abstract, content of the invention), (see paragraphs 0060-0078 of the specification and Figures 5-6, Figures 24-26): As illustrate in FIGS. 5 and 6, the touch display panel includes a substrate layer 30 (equivalent to a substrate), a first insulating layer 40 (equivalent to a first insulating layer), a first touch electrode 51, and a second touch electrode 52, the first touch electrodes 51 and the second touch electrodes 52 are each located on a side of the first insulating layer 40 remote from the substrate layer 30, and the first touch electrode 51 is provided insulated 
However, prior art of DING HONG et al.(CN 108509093 A IDS) fails to suggest the second electrode surrounds the first electrode, one of the first electrode and the second electrode being a sensing electrode and the other being a driving electrode.
However, prior art of LIU GUIQI et al. ( CN107704124A IDS) suggests a touch screen and specifically discloses the following technical features (see paragraphs 0045- 0059 and FIGS. 2-3): As shown in FIG. 2, a touch screen includes a substrate 10, and a first electrode and a second electrode stacked on a touch region on the substrate 10, the first electrode and the second electrode being disposed crosswise and insulated from each other; wherein the first electrode is a first touch electrode, i.e., a drive electrode, of the touch screen; the second electrode is a second touch electrode of the touch screen, i.e. A sense electrode (corresponding to said first electrode being a sense electrode); the first electrode further comprises a number of third sub-electrodes 13 arranged directly on the first sub-electrode 11, which third sub-electrodes 13 may be arranged in a ring-shaped structure (corresponding to the second electrode); as illustrate in FIG. 3, the second sub-electrode 21 is formed in series of a plurality of closed rectangles, the third sub-electrode 13 is disposed within the annular structure of the second sub-electrode 21 (corresponding to the second electrode surrounding the first electrode), 
DING HONG et al.(CN 108509093 A IDS) teaches touch screen display comprising first and second electrodes arranged in array and adjacent electrodes are connected together forming closed loop structure, insulating layer, electrode 
LIU GUIQI et al. (CN107704124A IDS) teaches touch screen display and the second electrode surrounds the first electrode, one of the first electrode and the second electrode being a sensing electrode and the other being a driving electrode.
DING HONG et al.(CN 108509093 A IDS) teaches the electrodes are arranged in row and column adjacent electrodes are connected together forming a closed loop structure.
DING HONG et al. (CN 108509093 A IDS) does not teach and the second electrode surrounds the first electrode, one of the first electrode and the second electrode being a sensing electrode and the other being a driving electrode.
DING HONG et al. (CN 108509093 A IDS) contained a device which differed the claimed process by the substitution of the step of and the second electrode surrounds the first electrode, one of the first electrode and the second electrode being a sensing electrode and the other being a driving electrode. LIU GUIQI et al. (CN107704124A IDS) teaches substituted step of and the second electrode surrounds the first electrode, one of the first electrode and the second electrode being a sensing electrode and the other being a driving electrode and their functions were known in the art to enabling a person to be aware of arranging electrodes in an into an annular structure, the problem of stress concentration during bending can be avoided, and flexible bending of the touch screen is realized. DING HONG et al.(CN 108509093 A IDS) teaching of touch screen display comprising first and second electrodes arranged in array and adjacent electrodes are connected together forming closed loop structure, insulating layer, electrode connecting layer with the results would have been predictable and resulted in having an arrangement electrodes in an into an annular structure, the problem of stress concentration during bending can be avoided, and flexible bending of the touch screen is realized
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, DING HONG et al. (CN 108509093 A IDS) suggests one of the first electrodes are one of sensing electrodes or driving electrodes, and the second electrodes is an sensing electrode, and are the other is-a of sensing electrodes or driving electrodes (please see Figs. 5 and 6, the first touch electrode 51 and the second touch electrode 52 have the same area (corresponding to the same area of the first electrode and the second electrode).

Regarding Claim 3, DING HONG et al.(CN 108509093 A IDS) suggests the two adjacent second electrodes in each row of the second electrodes are in contact with each other (please see figures 5, 6, paragraphs 0060-0078 of the specification and Figures 5-6, Figures 24-26, the first touch electrodes 51 located in the same row are electrically connected to each other, forming a row of touch electrodes, and two adjacent first touch electrodes 51 in the row of touch electrodes may be electrically connected and the second touch electrode 52, in a second direction b, second 

Regarding Claim 4, DING HONG et al. (CN 108509093 A IDS) suggests an area of each first electrode is equal to an area of each second electrode (please see Figs. 5 and 6, the first touch electrode 51 and the second touch electrode 52 have the same area (corresponding to the same area of the first electrode and the second electrode).

Regarding Claim 5, DING HONG et al. (CN 108509093 A IDS) suggests the closed loop structure is any one of a diamond shape, a rectangular shape, a trapezoidal shape, a hexagonal shape, and a circular shape (please see the description of figure 24; As illustrate in FIG. 24, the annular structures of the first and second electrodes are rhombic; corresponding to the annular closed structure being rhombic,.
Further please also see prior art of LIU GUIQI et al. (CN107704124A IDS) disclosure; please see paragraphs 0045-0059 of the specification and Figures 2-3); As illustrate in FIG. 3, the second sub-electrode 21 is a ring-shaped closed structure which is rectangular, but may also be a ring or a square ring, corresponding to the ring-shaped closed structure being rectangular and circular, the ring-shaped closed structure also comprising trapezoids and hexagons.


However, Examiner maintains “each first electrode and each second electrode are both in a Ti/Al/Ti laminated structure and a planarization layer covering the electrode layer” is well known to one ordinary skill in the art as disclosed by prior art of Kim Byoungyong et al. (US 20170365653 A1) disclosure; pages 3, 4, paragraphs 65, 79.

Regarding Claim 7, DING HONG et al.(CN 108509093 A IDS) suggests a material of the electrode connecting layer is the same as that of the electrode layer (figure 5, 6, and 24-26 paragraphs 0060-0078 suggests the electrodes are prepared from metal conductor or indium tin oxide the electrode are electrically connected further suggests electrode connecting layer is the same as that of the electrode layer is metallic as it is obvious to one ordinary skill in the art electrode connecting layer is the same as that of the electrode layer).

Regarding Claim 9, DING HONG et al.(CN 108509093 A IDS) suggests a method for manufacturing a touch display panel (please see abstract, content of the invention), (see paragraphs 0060-0078 of the specification and Figures 5-6, Figures 24-26): As illustrate in FIGS. 5 and 6, the touch display panel includes a substrate layer 30 (equivalent to a substrate), a first insulating layer 40 (equivalent to a first insulating layer), forming an electrode connecting layer on the substrate through a patterning 
However, prior art of DING HONG et al.(CN 108509093 A IDS) fails to suggest the second electrode surrounds the first electrode, one of the first electrode and the second electrode being a sensing electrode and the other being a driving electrode.
However, prior art of LIU GUIQI et al. ( CN107704124A IDS) suggests a touch screen and specifically discloses the following technical features (see paragraphs 0045-0059 and FIGS. 2-3): As shown in FIG. 2, a touch screen includes a substrate 10, and a first electrode and a second electrode stacked on a touch region on the substrate 10, the first electrode and the second electrode being disposed crosswise and insulated from each other; wherein the first electrode is a first touch electrode, i.e., a drive electrode, of the touch screen; the second electrode is a second touch electrode of the touch screen, i.e. A sense electrode (corresponding to said first electrode being a sense electrode); the first electrode further comprises a number of third sub-electrodes 13 arranged directly on the first sub-electrode 11, which third sub-electrodes 13 may be arranged in a ring-shaped structure (corresponding to the second electrode); as illustrate in FIG. 3, the second sub-electrode 21 is formed in series of a plurality of closed rectangles, the third sub-electrode 13 is disposed within the annular structure of 
DING HONG et al.(CN 108509093 A IDS) teaches touch screen display comprising first and second electrodes arranged in array and adjacent electrodes are connected together forming closed loop structure, insulating layer, electrode connecting layer. 
LIU GUIQI et al. (CN107704124A IDS) teaches touch screen display and the second electrode surrounds the first electrode, one of the first electrode and the second electrode being a sensing electrode and the other being a driving electrode.
DING HONG et al. (CN 108509093 A IDS) teaches the electrodes are arranged in row and column adjacent electrodes are connected together forming a closed loop structure.
DING HONG et al. (CN 108509093 A IDS) does not teach and the second electrode surrounds the first electrode, one of the first electrode and the second electrode being a sensing electrode and the other being a driving electrode.
DING HONG et al. (CN 108509093 A IDS) contained a device which differed the claimed process by the substitution of the step of and the second electrode surrounds the first electrode, one of the first electrode and the second electrode being a sensing electrode and the other being a driving electrode. LIU GUIQI et al. (CN107704124A IDS) teaches substituted step of and the second electrode surrounds the first electrode, one of the first electrode and the second electrode being a sensing electrode and the other being a driving electrode and their functions were known in the art to enabling a person to be aware of arranging electrodes in an results would have been predictable and resulted in having an arrangement electrodes in an into an annular structure, the problem of stress concentration during bending can be avoided, and flexible bending of the touch screen is realized
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 10, DING HONG et al. (CN 108509093 A IDS) fails to suggest one of the first electrodes are one of sensing electrode or driving electrodes, and the second electrodes is an sensing electrode, and are the other of sensing electrodes or driving electrodes.
However, Examiner maintains touch screen display having driving electrodes and sensing electrodes is well known to one ordinary skill in the art as disclosed by prior art of KIM Sun Yeop et al. (US 20150185936 A1) disclosure; page 1, paragraph 15


However, Examiner maintains “a planarization layer covering the electrode layer” is well known to one ordinary skill in the art as disclosed by prior art of Kim Byoungyong et al. (US 20170365653 A1) disclosure; pages 3, 4, paragraphs 65.

Regarding Claim 12, LIU GUIQI et al. (CN107704124A IDS) suggests a touch display device comprising the touch screen (please see content of invention and technical field, see paragraphs 0045-0059 and FIGS. 2-3).
DING HONG et al.(CN 108509093 A IDS) disclosure; paragraphs 60-78 suggests touch display panel with touch control film (or screen), please see figure 1, suggesting smart phone, and smart phone having a touch screen display is well known to one ordinary skill in the art.

Regarding Claim 13, DING HONG et al.(CN 108509093 A IDS) suggests the touch display device further comprises a light-emitting device, a encapsulation layer and a second insulating layer, the light-emitting device, the encapsulation layer and the second insulating layer are sequentially disposed on the substrate in a direction away from the substrate, the encapsulation layer covers the light-emitting device, and the electrical connecting layer is located on a side of the second insulating layer away from the substrate ( please see paragraph [0080] and Figure 30): As illustrate in FIG. 30, touch display device may be an organic light emitting display device, an organic light-emitting display device include a substrate layer 30 (correspond to a substrate), a thin 

Regarding Claim 14, LIU GUIQI et al. (CN107704124A IDS) suggests a method for manufacturing a touch display device, comprising the method for manufacturing the touch screen (please see content of invention and technical field, see paragraphs 0045-0059 and FIGS. 2-3).
DING HONG et al.(CN 108509093 A IDS) disclosure; paragraphs 60-78 suggests touch display panel with touch control film (or screen), please see figure 1, suggesting smart phone, and smart phone having a touch screen display is well known to one ordinary skill in the art.

Regarding Claim 15, DING HONG et al.(CN 108509093 A IDS) suggests before the step of forming an electrode connecting layer on the substrate through a patterning process (please see paragraphs 60-80 the touch panel or screen are formed on the display panel it is obvious to one ordinary skill in the art display portion is formed and touch screen or touch panel laid on the display panel), the method further comprising comprises: forming a light-emitting device on the substrate; forming an encapsulation layer covering the light-emitting device; and forming a second insulating layer on the encapsulation layer display device further comprises a light-

Regarding Claim 16, DING HONG et al.(CN 108509093 A IDS) suggests the two adjacent second electrodes in each row of the second electrodes are in contact with each other (please see paragraphs 0060-0078 of the specification and Figures 5-6, Figures 24-26 the first touch electrode 51, plurality of second openings 56 (corresponding to the first electrode and the second electrode each having a ring-shaped closed structure) are provided inside the second touch electrode 52, in a second direction b, second touch electrodes 52 located in the same column are electrically connected to each other, forming a touch electrode column, as illustrate in FIG. 25, two adjacent second touch electrodes 52 in the touch electrode column arc 

Regarding Claim 17, DING HONG et al. (CN 108509093 A IDS) suggests one of the first electrodes are one of sensing electrodes or driving electrodes, and the second electrodes is an sensing electrode, and are the other is-a of sensing electrodes or driving electrodes (please see Figs. 5 and 6, the first touch electrode 51 and the second touch electrode 52 have the same area (corresponding to the same area of the first electrode and the second electrode).

Regarding Claims 18 and 19, DING HONG et al.(CN 108509093 A IDS) fails to suggest each first electrode and each second electrode are both in a Ti/Al/Ti laminated structure and a planarization layer covering the electrode layer.
However, Examiner maintains “each first electrode and each second electrode are both in a Ti/Al/Ti laminated structure and a planarization layer covering the electrode layer” is well known to one ordinary skill in the art as disclosed by prior art of 
However, Examiner maintains “each first electrode and each second electrode are both in a Ti/Al/Ti laminated structure and a planarization layer covering the electrode layer” is well known to one ordinary skill in the art as disclosed by prior art of Kim Byoungyong et al. (US 20170365653 A1) disclosure; pages 3, 4, paragraphs 65, 79.

Regarding Claim 20, LIU GUIQI et al. (CN107704124A IDS) suggests a touch display device comprising the touch screen (please see content of invention and technical field, see paragraphs 0045-0059 and FIGS. 2-3).
DING HONG et al.(CN 108509093 A IDS) disclosure; paragraphs 60-78 suggests touch display panel with touch control film (or screen), please see figure 1, suggesting smart phone, and smart phone having a touch screen display is well known to one ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review the cited prior art on USPTO 892’s.
SHI Tengteng (US 20190102012 A1) disclosure; paragraphs 25, 26, 34, 35, 41-50.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-09-2021